Adams, J.
1. practice: otSíwtton:OÍ usury. The action was dismissed before answer. In no sense, we think, could it be said that any rights, either on the Part the school fund or the defendant Bauserman> had attached. After dismissal, then, the jurisdiction of the court, so far as either the school fund or Bauserman was concerned, was completely divested.
Whether Bauserman, upon a tender of the principal, could, in a proper action, have a decree for the surrender and cancellation of the note, we need not determine. It seems clear to us that in the present case he was out of court after the case was dismissed, and that the court erred in sustaining his motion and allowing him to answer.
Reversed.